DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-17) in the reply filed on 6/2/2022 is acknowledged.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-17, drawn to a bispecific antibody comprising a binding domain to cell surface (elect anti-PD-L1) and a VEGF inhibitory domain (elect SEQ ID NO: 9), are examined on merits.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 6/9/2020, 4/26/2021, 6/17/2021, 7/29/2021, 11/5/2021, 12/9/2021, and 1/22/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
1)  Variant of VH and VL (SEQ ID NO: 4 and 3) binding to PD-L1;
2) Variant of VEGF inhibitory domain having 80% identity to SEQ ID NO: 9

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and dependent claims are also included in the rejection because the claims include variant of the antibodies and/or VEGF inhibiting domain set forth in claims 3, 5, and 17 etc.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

The claims are broadly drawn to:
A bispecific antibody or antigen-binding portion thereof, comprising an at least one polypeptide chain, the polypeptide chain comprising: a binding domain binding cell surface protein; and a vascular endothelial growth factor (VEGF) inhibiting domain (claim 1),
 Wherein the bispecific antibody or antigen-binding portion thereof wherein the binding domain binds the PD-L1, the binding domain comprising: a heavy chain variable domain comprising an amino acid sequence of at least about 80% sequence homology to the amino acid sequence selected from the group consisting of SEQ ID Nos: 4 and a light chain variable domain comprising an amino acid sequence of at least about 80% sequence homology to the amino acid sequence selected from the group consisting of amino acid 1-111 of SEQ ID NO. 3 (claim 3 or claim 17), and
wherein the VEGF inhibiting domain comprises an amino acid sequence of at least about 80% sequence homology to the amino acid sequence selected from the group consisting of SEQ ID NO:  9 (elected, claim 5).

 Thus, the claims encompass a (any) bispecific antibody or fusion protein comprising variants of anti-PD-L1 antibody having up to 20% sequence difference in VH and VL regions of the anti-PD-L1 VH of SEQ ID NO: 4 and VL at position of 1-111 of SEQ ID NO: 3 (claims 3 and 17), wherein the variations include the amino acid substitutions in CDR regions.  The claim also includes up to 20% sequence difference in VEGF inhibitory domain (claim 5).
  The specification teaches VEGF inhibitory domain (VID formed from VEGFR1 domain 2 and VEGFR2 domain 3) that reduces angiogenesis in tumor by blocking binding VEGF-A to its receptors (page 15+).  The specification also names numerous antibodies to surface expressed tumor antigens or immune checkpoint proteins (page 17).  The specification teaches an antibody to PD-L1 generated from OmniMab phagemid library, wherein the antibody comprises SEQ ID NO: 4 as VH within the heavy chain sequence SEQ ID NO: 5 and light chain SEQ ID NO: 3 (page 18-19) and teaches that binding result for the anti-PD-L1 antibody is similar or better as compared to the reference antibody MPDL3280A, Roche (bridging page 19-20 or figure 4).  The specification teaches a method of generating anti-PD-L1-VID fusion protein by linking the anti-PD-L1 IgG to VID at C-terminus of the antibody with linker (GGGGS)3 SEQ ID NO: 10 (page 24+) and describes activity tests of the antibody fusion including stimulation T cell activation, inhibition the cell growth of VEGFR expressed endothelial (HUVEC) and in vivo anti-tumor activity (page 25-31). 
However, the specification does not describe or reduce to practice any variants of the PD-L1 antibody with any amino acid modificatios and not teach where, which and how the amino acid substitutions occurred in the antibody which could remain the same function as parental antibody.  The specification does not describe where, which and how the amino acid substitutions occurred in the VID or any VEGF inhibitor domain agent to remain the same function as VID.
It is well known that antibody specificity is due the antibody binding site, 6 CDRs, or scFv or Fab etc. Without defining which, where and how the amino acid substitutions in the structure of the antibody and VID, one skilled in the art would not know how to make an anti PD-L1 antibody-VID having up to 20% amino acid modification to remain the function as claimed.
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed variants of anti-PD-L1 antibody-VID having ability to remain the function as described. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed variants of anti-PD-L1 antibody-VID. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, only the anti-PD-L1 antibody comprising VH SEQ ID NO: 4 and VL at aa 1-111 of SEQ ID NO:3 or light chain of SEQ ID NO: 3 fused to VID SEQ ID NO: 9, but not the full scope of the claims (up to 20% sequence identities) meet the written description provision of 35 U.S.C. §112, first paragraph.  
The recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials has clearly indicated that an antibody as a product or method of directly using the product requires antibody structure (specific sequence or hybridoma) recited in the claims for the patentability of the invention.

Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 6-7, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US20150044216, published Feb 2015).
The binding domain to surface protein is examined to the full scope of the claims.
Wu et al disclose bispecific antibody comprising the first antibody that is anti-EGFR full size antibody comprising Fc version and second antibody that is anti-VEGF antigen binding domain, which is connected to the C-terminus of the Fc domain (figure 1, abstract). Wu et al also teach the first anti-antibody being IgG1 or IgG2 with Fc and second antibody being scFv with VH and VL antigen binding domain and a short peptide (a linker) linked the two antibodies (claim 15, [0112 and 118]). Wu et al further disclose that the first antibody is anti-EGFR antibody panitumumab that is fully human antibody and second antibody is human domain antibody to VEGF [0019-20] and teach a pharmaceutical composition comprising the antibody for administration (section V, pharmaceutical compositions). Wu et al further disclose bispecific antibody conjugated to a cytotoxic drug maytansinoid or other drugs ([0028, 0140 and claim 6).
2.	Claim(s) 1-2, 4, 6-7, 9-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al (Protein Expression and Purification 109:1-6 2015).
The therapeutic agent of claim 16 is given the broadly interpretation including inhibitory domain agent.
Qian et al disclose dual targeting fusion protein comprising anti-PD-1 antibody fused to VEGF-A receptor domains (VEGFR-A trap: VEGFR domain II and domain III, page 2, left com line 9 from bottom and abstract) with a linker (Gly4Ser)3, wherein the fusion of the VEGF-A receptor domains is linked to the C-terminus of the Fc domain of the antibody (figure 1, abstract, page 3, right col, section construction). Qian et al also disclose that the VEGF-A receptor domains has impact on the binding VEGF-A to its receptor VEGF-1 to form complex in the angiogenesis process (page 2, left col).  Qian et al disclose that the anti-PD-1 antibody is whole IgG molecule (page 5, left col, line 4+). Qian et al disclose cell number assay for determining the function of the fusion protein, which would put the fusion protein in a pharmaceutical composition. Qian et al teach the dual targeting anti-PD-1 antibody-VEGFR domain has been successfully used for inhibiting VEGFR expressing cell growth and suggested use it for immunotherapy for cancer treatment (abstract, last line). 

3.	Claim(s) 1-2, 4-7, and 9-16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (WO2019062642, priority to Sept 2017) as evidenced by sequence alignment.
The therapeutic agent of claim 16 is given the broadly interpretation including inhibitory domain agent.
Hu et al disclose double targeting fusion protein targeting PD-L1 and VEGF family, wherein the fusion protein comprises anti-PD-L1antibody fused to VID at the antibody C-terminus of Fc domain via a peptide linker (figure 1, abstract, and claims 1-2) and, wherein VID is from VEGFR1 domain 2 and VEGFR domain 3 (claim 5) which has the identical sequence as the instant VEGF inhibiting domain SEQ ID NO: 9 recited in the instant claims 4-5 as evidenced by sequence search result as well.   Hu et al also disclose the anti-PD-L1 antibody is IgG, specifically IgG1, 2, and 4 subclass antibodies comprising VH and VL regions, Fab and Fc domain (under section anti-PD-1 or anti-PD-L1 antibody) and lists a few known fully human anti-PD-L1 antibody avelumab and durvalumab etc (claim 6 or section: background technique, para 6).  Hu et al also teach pharmaceutical composition comprising the double targeting fusion protein and pharmaceutically acceptable carrier used for cancer treatment (claim 13).

QY=SEQ ID NO: 9 (VEGF inhibitory domain or VID)
DE   VEGFR1-D2/VEGFR2-D3 fusion protein, SEQ ID 63.
KW   VEGFR1 protein; VEGFR2 protein; antibody therapy; breast tumor; cancer;
KW   colon tumor; cytostatic; diagnostic test; esophagus tumor;
KW   fusion protein; gastrointestinal tumor; head and neck tumor;
KW   hematological neoplasm; immuno-diagnosis; liver tumor; lymphoma;
KW   melanoma; non-small-cell lung cancer; ovary tumor; pancreas tumor;
KW   prostate tumor; protein production; protein targeting; protein therapy;
KW   renal cell carcinoma; renal tumor; soft tissue sarcoma; solid tumor;
KW   stomach tumor; therapeutic;
KW   vascular endothelial cell growth factor receptor 1;
KW   vascular endothelial cell growth factor receptor 2.
OS   Unidentified.
CC PN   WO2019062642-A1.
CC PD   04-APR-2019.
CC PF   20-SEP-2018; 2018WO-CN106741.
PR   29-SEP-2017; 2017CN-10905683.
CC PA   (BEIJ-) BEIJING BEYOND BIOTECHNOLOGY CO LTD.
CC PI   Hu P, Zou J,  Hong W,  He Y,  Bai J,  Song L,  Yang W;
CC PT   New dual targeting fusion protein that targets programmed cell death 
CC PT   protein 1 (PD-1) or programmed death-ligand 1 and vascular endothelial 
CC PT   growth factor family useful for treating disease associated with e.g. PD-1 activity in individual.
CC PS   Claim 5; SEQ ID NO 63; 49pp; Chinese.
CC   The present invention relates to a novel dual targeting fusion protein 
CC   useful for treating diseases associated with programmed cell death 
CC   protein 1 (PD-1) activity in an individual. The dual targeting fusion 
CC   protein comprises an anti-PD-1 antibody and a vascular endothelial cell 
CC   growth factor (VEGF) family-inhibiting domain (VID) operably linked to 
CC   the anti-PD-1 antibody or the anti-PD-L1 antibody and the diseases 
CC   include cancerous disease, solid tumor, soft tissue tumor, melanoma, 
CC   breast cancer, colon cancer, esophageal cancer, gastrointestinal stromal 
CC   tumor (GIST), renal cancer (renal cell carcinoma), liver cancer, non-
CC   small cell lung cancer (NSCLC), ovarian cancer, pancreatic cancer, 
CC   prostate cancer, head and neck cancer, gastric cancer and hematological 
CC   malignancies (lymphoma). The dual targeting fusion protein is also used 
CC   for targeting PD-1 or programmed death-ligand 1 (PD-L1) and vascular 
CC   endothelial growth factor (VEGF). The invention further provides: a 
CC   nucleotide sequence encoding the dual targeting fusion protein; a vector,
CC   an expression vector or a glutamine synthetase expression vector having a
CC   double expression cassette comprising the nucleotide sequence; a host 
CC   cell comprising the nucleotide sequence or vector; a method for producing
CC   the dual targeting fusion protein; a pharmaceutical composition 
CC   comprising the dual targeting fusion protein and a carrier; and a 
CC   diagnostic kit comprising the fusion protein. The present sequence 
CC   represents a VEGFR1 immunoglobulin (Ig)-like domain 2 (D2)-VEGFR2 Ig-like
CC   domain 3 (D3), which is a VID and used in the invention for preparing the
CC   novel dual targeting fusion protein.
SQ   Sequence 205 AA;

  Query Match             99.4%;  Score 1065;  DB 28;  Length 205;
  Best Local Similarity   100.0%;  
  Matches  204;  Conservative    0;  Mismatches    0;  Indels  0;  Gaps 0;

Qy          2 DTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDSR 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 DTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDSR 61

Qy         62 KGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKLV 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 KGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKLV 121

Qy        122 LNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQG 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 LNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQG 181

Qy        182 LYTCAASSGLMTKKNSTFVRVHEK 205
              ||||||||||||||||||||||||
Db        182 LYTCAASSGLMTKKNSTFVRVHEK 205

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-2, 3, 4-7, 8, 9-16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (WO2019062642, priority to Sept 2017) in view of Her et al (WO2019133817, priority to Dec 2017) as evidenced by sequence alignment.
The sequence of SEQ ID NO: 13 (669aa) recited in claim 8 comprises heavy chain of anti-PD-L1 antibody with IgG1 Fc region linked to VEGF inhibitory domain (VID) SEQ ID NO: 9 (see SCORE) is included in this rejection.
The teachings of Hu et al on anti-PD-L1-VEGF inhibitory domain VID fusion is set forth above.
Hu et al do not teach the specific anti-PD-L1 antibody comprising VH SEQ ID NO: 4 paired to VL consisting of aa 1-111 of SEQ ID NO: 3 (light chain) recited in claims 3 and 17.
Her et al teach anti-PD-L1 antibody comprising VH sequence (sequence no. 2) and VL sequence comprised within light chain sequence (sequence no.1) that have the identical sequences as the instant SEQ ID NO: 4 and SEQ ID NO: 3 as evidenced by sequence alignment below. Since the instant light chain has identical sequence as Her’s light chain of anti-PD-L1 antibody, the VL sequence would be located at the same position aa 1-111 of the instant sequence of SEQ ID NO: 3.  Her also teach the PD-L1 antibody being in fusion with another protein to form a bispecific antibody used for treating a cancer in a pharmaceutical composition, and wherein the bispecific antibody is conjugated to form an antibody-drug conjugate comprising a therapeutic agent (see description below and claim 15).  Her et al also teach that PD-L1 antibody is human antibody with IgG1 Fc domain ([0075] and claim 14).
QY=SEQ ID NO: 4
DE   Anti-PD-L1 antibody heavy chain variable region, SEQ ID 2.
KW   B7 homolog 1; B7-H1 protein; CD274 protein; PD-L1 protein;
KW   Programmed cell death ligand 1; antibody; antibody therapy; breast tumor;
KW   cancer; cluster of differentiation 70; cytostatic; head and neck tumor;
KW   heavy chain variable region; immunoconjugate; lung tumor; lymphoma;
KW   melanoma; metastatic non small cell lung cancer; ovary tumor;
KW   programmed death-ligand 1; prostate tumor; renal cell carcinoma;
KW   therapeutic.
CC PN   WO2019133817-A1.
CC PD   04-JUL-2019.
CC PF   28-DEC-2018; 2018WO-US067868.
PR   29-DEC-2017; 2017US-0611543P.
CC PA   (HERJ/) HER J.
CC PI   Her J,  You J,  Hsu C,  Huang P,  Kan H,  Chang T,  Hsieh H;
CC PT   New antibody or its antigen-binding portion useful in pharmaceutical 
CC PT   composition for treating cancer including prostate cancer, lung cancer, 
CC PT   non-small cell lung cancer, melanoma, lymphoma, and ovarian cancer in 
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   portion useful for treating cancer. The antibody or its antigen-binding 
CC   portion comprises heavy chain variable region corresponds to SEQ ID NO: 6
CC   and 8 (see BGM80875 and BGM80877) and light chain variable region 
CC   corresponds to SEQ ID NO: 5 and 7 (see BGM80874 and BGM80876). The 
CC   invention further relates to: (1) a bispecific antibody comprising at 
CC   least one of polypeptide chain comprises an OX40 (CD134) binding site, 
CC   and a programmed cell death protein 1 ligand (PD-L1) binding site; (2) an
CC   antibody-drug conjugate comprises a therapeutic agent and an antibody or 
CC   its antigen-binding portion binding PD-L1 and/or OX40; (3) a nucleic acid
CC   molecule encoding the antibody or its antigen-binding portion or the 
CC   bispecific antibody; (4) a pharmaceutical composition comprises the 
CC   antibody or the antigen-binding fragment; and (5) a method for treating 
CC   cancer comprises the administering an effective amount of the antibody or
CC   antigen-binding portion to subject. The cancer is chosen from prostate 
CC   cancer, lung cancer, non-small cell lung cancer (NSCLC), melanoma, 
CC   lymphoma, breast cancer, head and neck cancer, renal cell carcinoma 
CC   (RCC), and ovarian cancer. Note: A fragment of the present sequence 
CC   corresponding to bases 1-111 (see BGM80915) is specifically claimed in 
CC   claim 6.
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 608;  DB 28;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels  0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFRRYSISWVRQAPGQGLEWMGGIIPVFGAAKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFRRYSISWVRQAPGQGLEWMGGIIPVFGAAKY 60

Qy         61 AQKFQGRVTITADEFTSTAYMELSSLTSEDTAVYYCALSGDSDAFDIWGQGTMVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADEFTSTAYMELSSLTSEDTAVYYCALSGDSDAFDIWGQGTMVTVSS 118

QY=SEQ ID NO: 3
DE   Anti-PD-L1 antibody light chain, SEQ ID 1.
KW   B7 homolog 1; B7-H1 protein; CD274 protein; PD-L1 protein;
KW   Programmed cell death ligand 1; antibody; antibody therapy; breast tumor;
KW   cancer; cluster of differentiation 70; cytostatic; head and neck tumor;
KW   immunoconjugate; light chain; lung tumor; lymphoma; melanoma;
KW   metastatic non small cell lung cancer; ovary tumor;
KW   programmed death-ligand 1; prostate tumor; renal cell carcinoma;
KW   therapeutic.
OS   Homo sapiens.
CC PN   WO2019133817-A1.
CC PD   04-JUL-2019.
PR   29-DEC-2017; 2017US-0611543P.
CC PA   (HERJ/) HER J.
CC PI   Her J,  You J,  Hsu C,  Huang P,  Kan H,  Chang T,  Hsieh H;
CC PT   New antibody or its antigen-binding portion useful in pharmaceutical 
CC PT   composition for treating cancer including prostate cancer, lung cancer, 
CC PT   non-small cell lung cancer, melanoma, lymphoma, and ovarian cancer in 
CC PT   human.
CC PS   Disclosure; SEQ ID NO 1; 85pp; English.
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   portion useful for treating cancer. The antibody or its antigen-binding 
CC   portion comprises heavy chain variable region corresponds to SEQ ID NO: 6
CC   and 8 (see BGM80875 and BGM80877) and light chain variable region 
CC   corresponds to SEQ ID NO: 5 and 7 (see BGM80874 and BGM80876). The 
CC   invention further relates to: (1) a bispecific antibody comprising at 
CC   least one of polypeptide chain comprises an OX40 (CD134) binding site, 
CC   and a programmed cell death protein 1 ligand (PD-L1) binding site; (2) an
CC   antibody-drug conjugate comprises a therapeutic agent and an antibody or 
CC   its antigen-binding portion binding PD-L1 and/or OX40; (3) a nucleic acid
CC   molecule encoding the antibody or its antigen-binding portion or the 
CC   bispecific antibody; (4) a pharmaceutical composition comprises the 
CC   antibody or the antigen-binding fragment; and (5) a method for treating 
CC   cancer comprises the administering an effective amount of the antibody or
CC   antigen-binding portion to subject. The cancer is chosen from prostate 
CC   cancer, lung cancer, non-small cell lung cancer (NSCLC), melanoma, 
CC   lymphoma, breast cancer, head and neck cancer, renal cell carcinoma 
CC   (RCC), and ovarian cancer. Note: A fragment of the present sequence 
CC   corresponding to bases 1-111 (see BGM80914) is specifically claimed in 
CC   claim 6.
SQ   Sequence 217 AA;

  Query Match             100.0%;  Score 1136;  DB 28;  Length 217;
  Best Local Similarity   100.0%;  
  Matches  217;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGSNTVNWYQQLPGTAPKLLIYSNNQRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGSNTVNWYQQLPGTAPKLLIYSNNQRPSGVP 60

Qy         61 DRFSGSKSGTSASLAISGLQSEDEADYYCATWDDSLNAWVVFGGGTKLTVLGQPKAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLQSEDEADYYCATWDDSLNAWVVFGGGTKLTVLGQPKAAPSV 120

Qy        121 TLFPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLFPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAAS 180

Qy        181 SYLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 217
              |||||||||||||||||||||||||||||||||||||
Db        181 SYLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 217

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form a bispecific antibody comprising anti-PD-L1 antibody with expected result.  In order to increase treatment efficacy for a cancer expressing VEGFR and PD-L1 antigen with a bispecific agent comprising anti-PD-L1and VEGF inhibitory domain, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to use the anti-PD-L1 antibody fused to VEGF VID (VEGFR1 domain 2 and VEGFR domain 3) because Hu et al have shown a bispecific anti-PD-L1 antibody-VID and Her et al have shown the specific anti-PD-L1 IgG1 antibody in a form of bispecific for treating a cancer.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
2.	Claims 1-2, 3, 4, 6-7, 9-12, 13-14, 15, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (Protein Expression and Purification 109:1-6 2015) in view of Her et al (WO2019133817, priority to Dec 2017) as evidenced by sequence alignment.
The sequence of SEQ ID NO: 13 (669aa) recited in claim 8 comprises heavy chain of anti-PD-L1 antibody with IgG1 Fc region linked to VEGF inhibitory domain (VID) SEQ ID NO: 9 (see SCORE) is included in this rejection.
The teachings of Qian et al on anti-PD-1-VEGF inhibitory domain fusion is set forth above.
Qian et al do not teach the anti-PD-L1 antibody comprising VH SEQ ID NO: 4 paired VL consisting of aa 1-111 of SEQ ID NO: 3 (light chain) recited in claims 3 and 17.
The teaching of Her on specific anti-PD-L1 IgG1 antibody having the identical VH and VL seq is set forth above and Her et al also teach that PD-L1 antibody is human antibody with IgG1 Fc domain and conjugated with therapeutic agent [0075].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form a bispecific antibody comprising anti-PD-L1 antibody with expected result.  In order to treating a cancer expressing both VEGFR and PD-L1 antigens, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to form a bispecific agent comprising anti-PD-L1 IgG1 antibody and a VEGF inhibitory domain because Qian et al have shown a bispecific anti-PD-1 antibody- VEGF inhibitory domain has been successfully used for inhibiting VEGFR expressing cell growth and suggested use it for immunotherapy for cancer treatment and Her et al have shown the specific anti-PD-L1 antibody in a form of bispecific for treating a cancer.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
QY=SEQ ID NO: 9
DE   Human VEGFR extracellular Ig-like domain (VID), SEQ ID 7.
KW   VEGF receptor; VEGFR protein;
KW   Vascular endothelial growth factor receptor; angiogenesis disorder;
KW   antiinflammatory; atrophy; choroidal neovascularization; diuretic; edema;
KW   fermentation; growth-disorder-gen.; inflammatory disease;
KW   neovascularization; ophthalmological; prophylactic to disease;
KW   protein production; protein therapy; recombinant protein; therapeutic;
KW   vasotropic; wet age related macular degeneration.
OS   Homo sapiens.
CC PN   WO2016145189-A1.
CC PD   15-SEP-2016.
CC PF   10-MAR-2016; 2016WO-US021762.
PR   11-MAR-2015; 2015US-0131261P.
CC PA   (ZENK/) ZEN K.
CC PA   (ALLG-) ALLGENESIS BIOTHERAPEUTICS INC.
CC PA   (APBI-) AP BIOSCIENCES INC.
CC PI   Chen H,  Her J,  Hsu C,  Leou J,  Wu P,  Zen K;
DR   WPI; 2016-579221/63.
DR   N-PSDB; BDE74656.
CC PT   New fusion protein comprises e.g. first peptide comprising extracellular 
CC PT   ligand binding domain of vascular endothelial growth factor (VEGF) 
CC PT   receptor, useful for treating or preventing clinical condition, e.g. 
CC PT   edema, and inflammation.
CC PS   Claim 3; SEQ ID NO 7; 62pp; English.
CC   The present invention relates to a novel fusion protein, useful for 
CC   treating or preventing clinical condition, e.g., neovascularization, 
CC   vascular permeability, edema and inflammation. The fusion protein 
CC   comprises (a) a first peptide comprising an extracellular ligand binding 
CC   domain of a vascular endothelial growth factor (VEGF) receptor, (b) an Fc
CC   region of an antibody, and (c) a second peptide comprising an 
CC   extracellular ligand binding domain of a platelet-derived growth factor 
CC   (PDGF) receptor (PDGFR). The fusion protein is capable of binding to a 
CC   VEGF and a PDGF and inhibiting the activity of the VEGF and the activity 
CC   of the PDGF. The invention further provides: (1) an isolated nucleic acid
CC   molecule encoding the fusion protein; (2) a host cell comprising the 
CC   nucleic acid molecule encoding the fusion protein; (3) a method for 
CC   producing the fusion protein, by culturing the host cell; (4) a 
CC   pharmaceutical composition comprising the fusion protein and a 
CC   pharmaceutically acceptable carrier; (5) a method for treating or 
CC   preventing a clinical condition characterized by abnormal angiogenesis, 
CC   such as neovascularization, vascular permeability, edema and 
CC   inflammation, by administering the fusion protein to a subject; and (5) a
CC   method for treating or preventing a clinical condition selected from 
CC   choroidal neovascularization (CNV), wet age-related macular degeneration 
CC   (AMD) and geographic atrophy. The present sequence represents a human 
CC   VEGFR extracellular Ig-like domain, which is used for preparing the 
CC   fusion protein, where the fusion protein is used for treating or 
CC   preventing the above-mentioned clinical condition.
SQ   Sequence 204 AA;

  Query Match             99.4%;  Score 1065;  DB 23;  Length 204;
  Best Local Similarity   100.0%;  
  Matches  204;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDSR 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDSR 60

Qy         62 KGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKLV 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKLV 120

Qy        122 LNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQG 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQG 180

Qy        182 LYTCAASSGLMTKKNSTFVRVHEK 205
              ||||||||||||||||||||||||
Db        181 LYTCAASSGLMTKKNSTFVRVHEK 204

3.	Claims 1-4, 5, 6-7, 8, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (Protein Expression and Purification 109:1-6 2015) and Her et al (WO2019133817, priority to Dec 2017) as applied above, further in view of Zen et al (US20170369552, published Dec 2017) as evidenced by sequence search alignment. 
	The teachings of Qian and Her et al are set forth above.
	The references in combination do not teach VID (claim 5) or VID contained structure SEQ ID NO: 13 (claim 8).
	VID comprising domain II from VEGFR1 and domain III of VEGFR2 used as blocking interaction VEGF-A to its receptor for inhibiting angiogenesis or tumor growth has been practice in the filed for years, e.g.  Zen et al teach a fusion structure including VID fused to Fc domain of an antibody for treating clinical condition associated with abnormal angiogenesis (abstract, figure 1). The VID has the identical structure as the instant SEQ ID NO: 9 as evidenced by sequence alignment.
QY=SEQ ID NO: 9
; Sequence 40, Application US/15542692
; Publication No. US20170369552A1
; GENERAL INFORMATION
;  APPLICANT: Allgenesis Biotherapeutics Inc.
;  APPLICANT:AP Biosciences, Inc.
;  TITLE OF INVENTION: Multi-targeting fusion proteins and uses thereof
;  FILE REFERENCE: 688947.3WO
;  CURRENT APPLICATION NUMBER: US/15/542,692
;  CURRENT FILING DATE: 2017-07-11
;  NUMBER OF SEQ ID NOS: 50
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 40
;  LENGTH: 750
;  OTHER INFORMATION: Fusion Protein 2 sequence
US-15-542-692-40

  Query Match             100.0%;  Score 1071;  DB 16;  Length 750;
  Best Local Similarity   100.0%;  
  Matches  205;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        546 GDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDS 605

Qy         61 RKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        606 RKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKL 665

Qy        121 VLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        666 VLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQ 725

Qy        181 GLYTCAASSGLMTKKNSTFVRVHEK 205
              |||||||||||||||||||||||||
Db        726 GLYTCAASSGLMTKKNSTFVRVHEK 750

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form a bispecific antibody comprising an anti-PD-L1-VID with expected result.  In order to treat a cancer expressing both PD-L1 and VEGFR antigens, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to form a bispecific agent comprising anti-PD-L1-VID because Qian et al have shown a bispecific antibody-VEGF inhibitory domain has been successfully used for inhibiting VEGFR expressing cell growth and suggested use it for immunotherapy for cancer treatment,  Her et al have shown the specific anti-PD-L1 antibody in a form of bispecific for treating a cancer, and Zen et al have shown a fusion structure including VID fused to Fc domain of antibody. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

4.	Claims 1-2, 4-5, 6-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US20150044216, published Feb 2015) in view of Zen et al (US20170369552, published Dec 2017) as evidenced by sequence search alignment.
 	The teaching of Wu et al on bispecific antibody anti-EGFR X anti-VEGF is set forth above.
	Wu et al do not teach anti-EGFR fused to VEGF inhibitory domain that is VID having sequence of SEQ ID NO: 9.
	The teachings of Zen on VID in a fusion protein used as blocking interaction VEGF-A to its receptor for inhibiting angiogenesis or tumor growth are set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form a bispecific antibody comprising an antibody to EGFR and VID with expected result.  In order to treating a cancer expressing both VEGFR and EGFR antigens, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to form a bispecific agent comprising anti-EGFR IgG1 antibody and a VEGF inhibitory domain VID because Wu et al have shown a bispecific anti-EGFR antibody x anti-VEGF antibody has been successfully used for inhibiting VEGFR expressing cell growth and suggested use it cancer treatment and Zen et al have shown VID fusion used for inhibiting VEGF and its receptor binding for treating angiogenesis associated condition.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

Improper Markush grouping

Claims 2 and 5 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” AND a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of VEGF inhibitor domain listed in claim 5 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The cell surface proteins listed in claim 2 have different biological functions, such as T cell associated activity and kinase activities etc and each has unique structure which do not share with others.  

The VEGF inhibitory domains listed in claim 5 have different SEQ ID Nos, and each sequence is unique not shared by other sequences. The elected peptide of SEQ ID NO: 9, VID (VEGFR1 domain 2 and VEGFR2 domain 3) does not have common feature in the sequence with others in the list.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Objection(s)
The claims 2 is objected to as being drawn to a nonelected invention.  Applicant has elected invention comprising the cell surface protein PD-L1 as an antibody binding domain for examination at this time, the claims contain subject matters drawn to none-elected invention.  Claims are required to re-write as a base claim for the purpose of examining anti-PD-L1 antibody.	

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642